Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ALASKA PACIFIC BANK Juneau, Alaska OTS Docket No. 04202 ) Order No.: WN-10-031 Effective Date: September 28, 2010 ORDER TO CEASE AND DESIST WHEREAS, Alaska Pacific Bank, Juneau, Alaska, OTS Docket No. 04202 (Association), by and through its Board of Directors (Board), has executed a Stipulation and Consent to the Issuance of an Order to Cease and Desist (Stipulation); and WHEREAS, the Association, by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Western Region (Regional Director) is authorized to issue Orders to Cease and Desist where a savings association has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: Cease and Desist. 1.The Association and its directors, officers, and employees shall cease and desist from any action (alone or with others) for or toward, causing, bringing about, participating in or Alaska Pacific Bank Order to Cease and Desist Page1 of 17 counseling, or aiding and abetting the unsafe or unsound practices that resulted in deteriorating asset quality, ineffective risk management practices, inadequate internal controls, and inadequate oversight and supervision at the Association. Capital. 2.By September 30, 2010, the Association shall have and maintain a Tier 1 (Core) Capital Ratio equal to or greater than 8 percent (8.0%) after the funding of an adequate Allowance for Loan and Lease Losses (ALLL) and a Total Risk-Based Capital Ratio equal to or greater than 12 percent (12.0%).1 3.By October 29, 2010, the Association shall submit a written plan to maintain the Association’s capital at the levels prescribed in Paragraph 2 (Capital Plan) that is acceptable to the Regional Director. At a minimum, the Capital Plan shall: (a)detail the Association’s capital preservation and enhancement strategies with specific narrative goals; (b)address the requirements and restrictions imposed by this Order relating to capital under different forward-looking scenarios involving progressively stressed economic environments; and (c)include detailed quarterly financial projections, including Tier 1 (Core) and Total Risk-Based Capital Ratios, for the remainder of 2010 through September 30, 4.Upon receipt of written notification from the Regional Director that the Capital Plan is acceptable, the Association shall implement and adhere to the Capital Plan. A copy of the Capital Plan and the Board meeting minutes reflecting the Board’s adoption thereof shall be provided to the Regional Director within ten (10) days after the Board meeting. 1 The requirement in Paragraph 2 to have and maintain a specific capital level means that the Association may not be deemed to be “well-capitalized” for purposes of 12 U.S.C. §1831o and 12 C.F.R. Part 565, pursuant to 12 C.F.R. §565.4(b)(1)(iv). Alaska Pacific Bank Order to Cease and Desist Page 2of 17 5.On a quarterly basis, beginning with the quarter ending December 31, 2010, the Board shall review the Association’s compliance with the Capital Plan. At a minimum, the Board’s review shall include: (a)a comparison of actual operating results to projected results; (b)detailed explanations of any material deviations; and (c)a discussion of specific corrective actions or measures that have been or will be implemented to address each material deviation. 6.Within fifteen (15) days after: (a) the Association fails to meet the capital requirements prescribed in Paragraph 2; (b) the Association fails to comply with the Capital Plan prescribed in Paragraph 3; or (c) any written request from the Regional Director, the Association shall submit a written Contingency Plan that is acceptable to the Regional Director. 7.The Contingency Plan shall detail the actions to be taken, with specific time frames, to achieve one of the following results by the later of the date of receipt of all required regulatory approvals or sixty (60) days after the implementation of the Contingency Plan: (a) merger with, or acquisition by, another federally insured depository institution or holding company thereof; or (b) voluntary dissolution by filing an appropriate application with the OTS in conformity with applicable laws, regulations and regulatory guidance. 8.Upon receipt of written notification from the Regional Director, the Association shall implement and adhere to the Contingency Plan immediately. The Association shall provide the Regional Director with written status reports detailing the Association’s progress in implementing the Contingency Plan by no later than the first (1st) and fifteenth (15th) of each month following implementation of the Contingency Plan. Alaska Pacific Bank Order to Cease and Desist Page3of 17 Business Plan. 9.Within thirty (30) days, the Association shall submit an updated comprehensive business plan for the period from October 31, 2010 to October 31, 2013 (Business Plan) that is acceptable to the Regional Director. At a minimum, the Business Plan shall include: (a)plans to improve the Association’s core earnings, and achieve profitability on a consistent basis throughout the term of the Business Plan; (b)strategies for ensuring that the Association has the financial and personnel resources necessary to implement and adhere to the Business Plan, adequately support the Association’s risk profile, maintain compliance with applicable regulatory capital requirements, and comply with this Order; (c)quarterly pro forma financial projections (balance sheet, regulatory capital ratios, and income statement) for each quarter covered by the Business Plan; and (d)identification of all relevant assumptions made in formulating the Business Plan and a requirement that documentation supporting such assumptions be retained by the Association. 10.Upon receipt of written notification from the Regional Director of non-objection to the Business Plan, the Association shall implement and adhere to the Business Plan. A copy of the Business Plan and the Board meeting minutes reflecting the Board’s adoption thereof shall be provided to the Regional Director within ten (10) days after the Board meeting. Alaska Pacific Bank Order to Cease and Desist Page4 of 17 11.Any material modifications to the Business Plan2 must receive the prior written non-objection of the Regional Director. The Association shall submit proposed material modifications to the Regional Director at least forty-five (45) days prior to implementation. 12.On a quarterly basis, beginning with the quarter ending December 31, 2010, the Board shall review quarterly variance reports on the Association’s compliance with the Business Plan (Business Plan Variance Reports). The Business Plan Variance Reports shall: (a)identify variances in the Association’s actual performance during the preceding quarter as compared to the projections set forth in the Business Plan; (b) contain an analysis and explanation of identified variances; and (c) discuss the specific measures taken or to be taken to address identified variances. 13.A copy of the Business Plan Variance Reports and Board meeting minutes shall be provided to the Regional Director within ten (10) days after the Board meeting. Classified Asset Reduction
